United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-827
Issued: March 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 3, 2010 appellant filed a timely appeal of an October 1, 2009 decision of the
Office of Workers’ Compensation Programs, finding that appellant’s request for reconsideration
was untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. § 501.3, the
Board has jurisdiction over the February 2, 2009 decision. The Board does not have jurisdiction
over a decision on the merits of the claim.1
ISSUE
The issue is whether the Office properly found appellant’s application for reconsideration
was untimely and failed to show clear evidence of error.

1

The last merit decision was an Office decision dated March 21, 2006. The Board has jurisdiction over final
decisions of the Office. See 20 C.F.R. § 501.2(c). For Office decisions issued prior to November 19, 2008, a
claimant had one year to file an appeal. An appeal of Office decisions issued on or after November 19, 2008 must
be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
The case was before the Board on prior appeals. By decision dated July 12, 2001, the
Board affirmed an August 20, 1998 wage-earning capacity determination based on the selected
position of automobile salesperson.2 In a decision dated May 31, 2007, the Board affirmed a
July 12, 2006 Office decision, finding that appellant’s reconsideration request was insufficient to
warrant merit review of the claim.3 The history of the case is contained in the Board’s prior
decision and is incorporated herein by reference.
Following the Board’s May 31, 2007 decision, the Office issued decisions dated July 6
and September 4, 2007, denying merit review of the claim. In a decision dated May 19, 2009, it
found that appellant’s May 3, 2009 application for reconsideration was untimely and failed to
show clear evidence of error.
On August 4, 2009 appellant filed a July 28, 2009 request for reconsideration. He argued
that the medical evidence had not been properly considered by the Office. Appellant stated that
a September 14, 2006 report from Dr. Clancey McKenzie, a psychiatrist, had not been properly
reviewed. He argued that an August 12, 1992 report from Dr. Lynn Storie established that “fear”
was a direct and natural consequence of the employment injury.4 Appellant submitted a copy of
the September 14, 2006 report from Dr. McKenzie, who stated that the job of car salesman
required “work outside in the elements” and would not be an appropriate position because
working outside had caused the worsening of his arthritic conditions. Dr. McKenzie further
stated that appellant had post-traumatic stress disorder (PTSD) and could not work with the
general public in a sales position. He concluded that appellant was totally disabled at that time.
In a decision dated October 1, 2009, the Office found that appellant’s application for
reconsideration was untimely filed. It further found that he had not established clear evidence of
error and was not entitled to a merit review.
LEGAL PRECEDENT
It is well established that either a claimant or the Office may seek to modify a formal loss
of wage-earning capacity determination. Once the wage-earning capacity of an injured
employee is determined pursuant to 5 U.S.C. § 8115, a modification of such determination is not
warranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous.5 The burden of proof is on the party attempting to show a

2

Docket No. 99-1799 (issued July 12, 2001).

3

Docket No. 06-1928 (issued May 31, 2007).

4

The accepted conditions in the case were bilateral mild distal peripheral neuropathy and left mild sensory ulnar
neuropathy.
5

Sue A. Sedgwick, 45 ECAB 211 (1993).

2

modification of the wage-earning capacity determination.6 There is no time limit for a claimant
to submit a request for modification of a wage-earning capacity determination.7
ANALYSIS
The October 1, 2009 Office decision found that appellant had submitted an application
for reconsideration of a wage-earning capacity determination, and that such application was
untimely and failed to show clear evidence of error. Although appellant’s July 28, 2009 letter
used the term reconsideration, he argued that the wage-earning capacity determination was
erroneous as the Office did not properly consider the medical evidence.
The July 28, 2009 letter constitutes a request for modification of the wage-earning
capacity determination. Appellant argued that the original determination was in error, as well as
discussing new medical evidence regarding his condition. The Board finds that the July 28, 2009
letter was improperly characterized as an application for reconsideration. It is a request for
modification of a wage-earning capacity determination, and therefore the Office should have
issued an appropriate merit decision on the issue.8 The case will be remanded to the Office for
an appropriate decision with respect to modification of the wage-earning capacity determination.
CONCLUSION
The Board finds that appellant requested modification of the August 20, 1998 wageearning capacity determination and the case is remanded for an appropriate decision on that
issue.

6

Id.

7

Gary W. Moreland, 54 ECAB 638 (2003).

8

See W.W., 61 ECAB ___ (Docket No. 09-1934, issued February 24, 2010) (claimant used the term
reconsideration, but argued the wage-earning capacity determination was in error. The case was remanded for an
appropriate decision on the issue of modification of the wage-earning capacity determination).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 1, 2009 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: March 4, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

